NO. 07-08-0238-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                FEBRUARY 27, 2009
                          ______________________________

                             CALLIE N. LONG, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2003-404322; HONORABLE BRADLEY UNDERWOOD, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              ABATEMENT AND REMAND


       On June 3, 2008, appellant, Callie N. Long, filed a notice of appeal from a conviction

for failure to stop and render aid and the resulting sentence of six months in county jail.

The clerk’s record was filed on July 9 and the reporter’s record was filed on August 5.


       Since that time, this Court has granted four extensions of time for filing appellant’s

brief. The appellate clerk has also sent two late notices and informed appellant that the

failure to comply with the imposed deadline to file the brief may result in the appeal being

abated and the cause being remanded to the trial court for further proceedings. See Tex.
R. App. P. 38.8(b). The Court last extended the due date to February 6, 2009. As of this

date, appellant’s brief has not been filed.


        Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings. See Tex. R. App. P. 38.8(b)(2), (3). On remand, the trial court shall

conduct a hearing pursuant to Rule 38.8(b)(2) and (3) to: (1) determine whether appellant

desires to prosecute her appeal; (2) determine whether appellant is indigent, or if not

indigent, whether retained counsel has abandoned the appeal; and (3) to make appropriate

findings and recommendations. Tex. R. App. P. 38.8(b)(2). Should it be determined that

appellant does want to continue the appeal and the court determines that present counsel

should be replaced, the name, address, telephone number, and state bar number of the

newly-appointed or newly-retained counsel shall be provided to the Clerk of this Court.


        The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact and conclusions of law, and recommendations and cause them

to be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a supplemental reporter’s record; (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this Court. Tex. R. App. P. 38.8(b)(3). In the

absence of a request for extension of time from the trial court, the supplemental clerk’s

record, supplemental reporter’s record, and any additional proceeding records, including

any orders, findings, conclusions, and recommendations, are to be filed by March 27,

2009.

                                              2
It is so ordered.




                        Per Curiam




Do not publish.




                    3